Citation Nr: 1701773	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-25 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 30 percent disability rating for PTSD.  In a subsequent rating decision issued in June 2012, the RO granted an increased disability rating of 50 percent for PTSD effective March 2010.  The Veteran continued to appeal the assigned rating.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased disability rating for his PTSD, which is currently rated as 50 percent disabling.  In a statement submitted to the Board by his representative in December 2016, the Veteran asserted that his disability had increased in severity since his most recent examination in April 2010.  Because the issue of entitlement to increased disability ratings necessarily involves an understanding of the current nature and severity of the Veteran's disabilities on appeal, an additional examination is necessary on remand.

In addition, the Board notes that the appeals period with respect to this claim begins in March 2010 and the last VA examination was conducted in April 2010, more than six years ago.  In order to afford the VA examination the most complete picture possibility of the severity of the Veteran's disability throughout that period, all outstanding private and VA treatment records since January 2012 (the date of the most recent medical evidence of record) should be associated with the electronic claims file.


Accordingly, the case is REMANDED for the following action:

1. Obtain records of all recent mental health treatment and request that the Veteran provide any necessary releases for relevant private treatment records.  This should include, to the extent possible, all treatment since January 2012.

If, after all due diligence, it is determined that any of the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159 (e).

2. Thereafter, afford the Veteran a VA mental health examination to determine the current nature and severity of his PTSD and any related conditions.  The examiner should review the electronic claims file in full, to specifically include all relevant treatment records including those obtained pursuant to the development directed above, lay statements provided by the friends of the Veteran, and the Veteran's own history and description of his symptoms.

Based on all of the evidence of record, the examiner should address the severity of the Veteran's PTSD throughout the appellate period, that is, from March 2010 to the present.  If the evidence suggests that the Veteran's disability worsened at any point during that time frame, an explanation should be provided as to the nature of the worsening with an estimation of the date such worsening occurred.  The examiner should also provide a discussion regarding the impact of the Veteran's symptoms on his ability to sustain reasonably gainful employment, for instance, his ability to deal with the general public, to handle the stresses of the work environment, any impairment of concentration or thinking, and any issues with impulse control or propensity for verbal and/or physical confrontations.

The examiner is asked to provide an explanation or rationale for all opinions provided.  The examiner should be afforded full access to the Veteran's electronic claims file, to include both Virtual VA and VBMS records systems.

3. Following completion of the above, the claim should be re-adjudicated based on all of the evidence of record.  In the event that the benefit sought is not granted in full, a Supplemental Statement of the Case (SSOC) should be issued and the matter should be returned to the Board after the Veteran and his representative have been afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







